United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1820
                                    ___________

Nery Horlando Catala Cardona,           *
                                        *
             Petitioner,                *
                                        * Petition for Review of an
       v.                               * Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                              Submitted: February 3, 2012
                                 Filed: February 8, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Nery Horlando Catala Cardona petitions for review of an
order of the Board of Immigration Appeals, which affirmed an immigration judges’s
denial of his application for cancellation of removal under 8 U.S.C. § 1229b(b).1 We
lack jurisdiction to review the discretionary determination that Cardona failed to show
his removal would result in exceptional and extremely unusual hardship to his
children who are United States citizens. See Zacarias-Velasquez v. Mukasey, 509


      1
      Cardona also requested asylum, withholding of removal, and relief under the
Convention Against Torture, but no longer pursues those requests.
F.3d 429, 434 (8th Cir. 2007) (under 8 U.S.C. § 1252(a)(2)(B)(i), this court lacks
jurisdiction to review denial of cancellation of removal for failure to prove exceptional
and extremely unusual hardship to American-citizen child); see also Guled v.
Mukasey, 515 F.3d 872, 879-80 (8th Cir. 2008) (petitioner’s argument--that
immigration judge improperly weighed factors in denying cancellation of
removal--did not present reviewable question of law because what petitioner was
really challenging was “the discretionary conclusion of not meriting a favorable
exercise of discretion”).

      Accordingly, we dismiss the petition.
                     ______________________________




                                           -2-